Title: To Alexander Hamilton from Robert Troup, [24 August 1792]
From: Troup, Robert
To: Hamilton, Alexander



My dear friend
[New York, August 24, 1792]

I have just recd. yours enclosing a note for discount. I have endorsed it & enclosed it to Mr. Seton. It is dated the 20th Augt. inst & will be discounted on Tuesday.
I am this moment setting off for the Dutchess Circuit & have not time to be particular although I much wish it. I have as you have learnt taken a very active part abt the wicked & abominable decision of the canvassers. I think & have always thought, my good friend, this decision to be subversive of the most sacred right that can be enjoyed under any government. Quickly therefore to submit to it would argue a poverty of spirit & an indifference to the principles of freedom which would fix an indelible stigma upon our characters. I have always imagined & now see no reason for imaging otherwise that we should not obtain redress. My object has been to make a strong impression upon the public mind of the deep corruption of Clinton & his party and thus to render him odious. We have pretty well succeded in this object & I trust our sucess will be more complete. I have no apprehension that we shall endanger the political ship. It is the interest of us all that she should be kept in her present course with a fair wind &c. Be not therefore uneasy—but at the same [time] do not forget that allowances should be made for the keen anguish we suffer from the wound we have received.
God bless you
Rob Troup
24 Augt 1792
A Hamilton Esq
